DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AN amendment was received on 4/14/2021.
Claims 2, 3, 5, 9 and 13 are amended.
Claims 12, 15 and 16 are cancelled.
Claims 1-11, 13 and 14 are pending in the current application.
Drawings
The drawings are accepted. 
Allowable Subject Matter
Claims 1 -11, 13 and 14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





//ANTHONY D WIEST/ Primary Examiner, Art Unit 3617